DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the oxygenated water is rotationally injected from a circumference of the cage into the portion of the body of water” as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gausen (NO 20160516) in view of Glassford (USPN 7,537,200).
	Regarding claim 1, Gausen teaches a process for maintaining fish in a cage in an open body of water (“cage…provided…so that the fish in the cage are not fed with the waste water into the sea”; see pg. 8), the process comprising: 
	restricting movement of water into and out of a part of the cage, forming a portion of water within the part of the cage (“skirt…so as to provide a shielded volume of water within the cage”; see pg. 3 and Fig. 4D; the restricting step is enabled by the skirt because the skirt is located around a part of the cage and said skirt bounds the water into and out of the part of the cage); and 
	injecting oxygenated water (“injecting oxygen”; see pg. 7) produced by an inline saturator (“oxygenation cone 26”; see pg. 8 and Fig. 4D; water rich in oxygen is mixed with oxygen from pump 23 in the oxygenation cone to provide oxygenated water to the cage 12; additionally, the oxygenation cone is a saturator) into the portion of water to raise a dissolved oxygen level (the DO level raises or increases with added oxygen).
	Gausen does not teach lowering a dissolved nitrogen gas level therein while injecting oxygenated water by said inline saturator.
	In a related field of endeavor, Glassford teaches a method and apparatus for controlling the dissolved gas content of an aqueous liquid (see Entire Abstract) comprising a mode of operation in aquaculture operation (see Examples 2 and 3), the step of lowering a dissolved nitrogen gas level therein while injecting the dissolved oxygenated water (“dissolved gas (for these tests nitrogen was used) is removed from the water, simultaneously as oxygen is being transferred to the water”; see C6/L14-20; additionally, oxygenated water from PurGO2 Unit shown in Fig. 15 in Example 3 lowers dissolved N2 concentration (ppm) when mixed with a stream having a high dissolved N2 concentration (ppm)) by an inline saturator (PurGO2 module; see Fig. 15 in Example 3). Glassford further discloses that the concept of the invention is called “controlled atmosphere gas infusion” (see C2/L2-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Gausen by replacing the inline saturator (oxygenation cone) of Gausen with the inline saturator (PurGO2 module) of Glassford for providing the step of lowering a dissolved nitrogen gas level therein while injecting oxygenated water as disclosed by Glassford because said process creates an environment that can be optimized for different species of fish or plants or other biological organism (Glassford, see C4/L59-65) as well as beneficial to the health growth rate of fish (Glassford, see C7/L34-40). 
	Regarding claim 2, Gausen and Glassford teach the process of claim 1, wherein the inline saturator dissolves oxygen into a stream of water (Glassford, corresponds to stream discharged from culture tank, see Fig. 15 in Example 3) and removes nitrogen from the stream of water (Glassford, “N2 out, sccm”, see Fig. 15 in Example 3), producing the oxygenated water for injection (Glassford, oxygenated water produced at the outlet of PurGO2 Unit, see Fig. 15 in Example 3).
	Regarding claim 6, Gausen and Glassford teach the process of claim 1, wherein the dissolved oxygen level is raised to above 70 percent saturation (Glassford, %O2 saturation at atm P = 120.44, see example 3).   
	Regarding claim 7, Gausen and Glassford teach the process of claim 6, wherein the dissolved oxygen level is raised to at least 100 percent saturation (Glassford, %O2 saturation at atm P = 120.44, see example 3).   
	Regarding claim 8, Gausen and Glassford teach the process of claim 7, wherein the movement of water is restricted by a tarp or skirt (Gausen, “skirt 17”, see pg. 5 and Fig. 4D) enclosing the part of the cage (Gausen, cage 12, see Fig. 4D).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gausen (NO 20160516) in view of Glassford (USPN 7,537,200) and further in view of Boothe (US 2016/0174531). 
	Regarding claim 3, Gausen and Glassford teach the process of claim 2.
	The combination of Gausen and Glassford does not teach further comprising monitoring the dissolved oxygen immediately outside of the portion of water, and performing the restricting and injecting when the dissolved oxygen level immediately outside the portion of water falls below a predetermined level.  
	In a related field of endeavor, Boothe teaches an aquaculture pump system and method (see Entire Abstract) comprising the steps of monitoring the dissolved oxygen level (“monitoring one or more parameters…parameters…include, but not limited to, dissolved oxygen”; see ¶28) immediately outside of the portion of water (corresponds to the portion of water at sensor 120A directly outside of culture tank 102, see Fig.1) and performing the restricting (restricting step is provided by the culture tank 102 housing aquatic life shown in Fig. 1) and injecting when the dissolved oxygen level immediately outside the portion of water falls below a predetermined level (“where the dissolved oxygen level of the water is low, the degasser 114 may substantially saturate the water with dissolved oxygen”; see ¶26)   
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Gausen (as modified by Glassford) by incorporating the steps of monitoring dissolved oxygen and performing the restricting and injecting when the water falls below a predetermined level as disclosed by Boothe because said steps provide the benefit of maintaining a safe level of dissolved oxygen in the system (Boothe, see ¶2).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gausen (NO 20160516) in view of Glassford (USPN 7,537,200) and further in view of Vik (WO 2013/066191).
	Regarding claim 9, Gausen teaches a process for treating fish in a cage (“treating water”; see pg. 7; “fish in the cage”; see pg. 8; treating the water will result in treating the fish) in an open body of water (“cage…provided…so that the fish in the cage are not fed with the waste water into the sea”; see pg. 8), the process comprising: 
	restricting movement of water into and out of a part of the cage, forming a portion of water within the part of the cage (“skirt…so as to provide a shielded volume of water within the cage”; see pg. 3 and Fig. 4D; the restricting step is enabled by the skirt because the skirt is located around a part of the cage and said skirt bounds the water into and out of the part of the cage);
	injecting oxygenated water (“injecting oxygen”; see pg. 7) produced by an inline saturator (“oxygenation cone 26”; see pg. 8 and Fig. 4D; water is mixed with oxygen from pump 23 in the oxygenation cone to provide oxygenated water to the cage 12; additionally, the oxygenation cone is a saturator) into the portion of water to raise a dissolved oxygen level (the DO level raises or increases with added oxygen).
	Gausen does not teach (1) lowering a dissolved nitrogen gas level therein while injecting the dissolved oxygenated water by said inline saturator; and (2) introducing a medicinal substance into the oxygenated water or the portion of water, and creating a medicinal bath.  
	In a related field of endeavor, Glassford teaches a method and apparatus for controlling the dissolved gas content of an aqueous liquid (see Entire Abstract) comprising a mode of operation in aquaculture operation (see Examples 2 and 3), the step of lowering a dissolved nitrogen gas level therein while injecting the dissolved oxygenated water (“dissolved gas (for these tests nitrogen was used) is removed from the water, simultaneously as oxygen is being transferred to the water”; see C6/L14-20; additionally, oxygenated water from PurGO2 Unit shown in Fig. 15 in Example 3 lowers dissolved N2 concentration (ppm) when mixed with a stream having a high dissolved N2 concentration (ppm)) by an inline saturator (PurGO2 module; see Fig. 15 in Example 3). Glassford further discloses that the concept of the invention is called “controlled atmosphere gas infusion” (see C2/L2-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Gausen by replacing the inline saturator (oxygenation cone) of Gausen with the inline saturator (PurGO2 module) of Glassford for providing the step of lowering a dissolved nitrogen gas level therein while injecting the dissolved oxygenated water as disclosed by Glassford because said process creates an environment that can be optimized for different species of fish or plants or other biological organism (Glassford, see C4/L59-65) as well as beneficial to the health growth rate of fish (Glassford, see C7/L34-40).
	The combination of references does not teach (2). 
	In a related field of endeavor, Vik teaches a device for a fish farming net cage and a method of reducing exposure of farmed fish to a pathogenic plankton (see Entire Abstract) comprising the step of introducing a medicinal substance into a portion of water (“supply the water…with a medicament”; see pg. 6, lines 20-31), and creating a medicinal bath (“a medicament made for bath treatment of fish”; see pg. 6, lines 20-31).  
	It would have been obvious to one ordinary skill in the art before the effective filing of the invention to modify the process of Gausen by incorporating the steps of introducing a medicinal substance a portion of water and creating a medicinal bath as disclosed by Vik because said steps provide the benefit of a treatment bath for fish (Vik, see pg. 6, lines 20-31). 
	Regarding claim 10, Gausen, Glassford and Vik teach the treatment process of claim 9, wherein the inline saturator dissolves oxygen into a stream of water (Glassford, corresponds to stream discharged from culture tank, see Fig. 15 in Example 3) from the body of water and removes nitrogen (Glassford, “N2 out, sccm”, see Fig. 15 in Example 3) from the stream of water, producing the oxygenated water for injection (Glassford, oxygenated water produced at the outlet of PurGO2 Unit, see Fig. 15 in Example 3).
	Regarding claim 11, Gausen, Glassford and Vik teach the process of claim 10, wherein the dissolved oxygen level is raised to at least 100 percent saturation (Glassford, %O2 saturation at atm P = 120.44, see example 3) and maintained at 100 percent saturation or greater throughout the treatment process (Glassford, %O2 saturation at atm P = 120.44, see example 3).   

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gausen (NO 20160516) in view of Glassford (USPN 7,537,200) in view of Vik (WO 2013/066191) and further in view of Shabi (USPN 4,116,164).
	Regarding claim 12, Gausen, Glassford and Vik teach the process of claim 11.
	The combination of references does not teach wherein the dissolved oxygen level is raised to at least 150 percent saturation and maintained at 150 percent saturation or greater throughout the treatment process.  
	In a related field of endeavor, Shabi teaches a method of fish farming (see Entire Abstract) wherein the dissolved oxygen level is raised to 150-250 percent saturation (see claim 2) and maintained at 200 percent saturation or greater throughout the treatment process (“a gas is used to maintain the dissolved oxygen… between 150% and 250% saturation”, see claim 2).
	The examiner takes note of the fact that the prior art range of 150-250% saturation overlaps the claimed range of ≥ 150% saturation at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date invention to modify the process of Gausen by raising to 150-250% saturation and maintaining at said saturation as disclosed by Shabi because said % saturation provides extremely favorable growth rates (Shabi, see C2/L12-20). 
	Regarding claim 13, Gausen, Glassford, Vik and Shabi teach the process of claim 12, wherein the dissolved oxygen level is raised to 150-250 percent saturation (Shabi, see claim 2) and maintained at 200 percent saturation or greater throughout the treatment process (Shabi, “a gas is used to maintain the dissolved oxygen… between 150% and 250% saturation”, see claim 2).
	 The examiner takes note of the fact that the prior art range of 150-250% saturation overlaps the claimed range of ≥ 200% saturation. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 14, Gausin, Glassford, Vik and Shabi teach the process of claim 13, wherein the medicinal substance injected is at least one of pyrethroids (Vik, “pyrethroids”, see pg. 8, lines 20-30), organophosfates, and hydrogen peroxide.  
	Regarding claim 15, Gausin, Glassford, Vik and Shabi teach the process of claim 14, further including holding the fish in the medicinal bath for a predetermined amount of time (Vik, “the fish being exposed to the medicament only for a short time”, see pg. 11, lines 5-15).  
	Regarding claim 16, Gausin, Glassford, Vik and Shabi teach the process of claim 15, wherein the fish are held in the medicinal bath for an amount of time sufficient (Vik, “the fish being exposed to the medicament only for a short time”, see pg. 11, lines 5-15) to treat the fish (Vik, “a medicament made for bath treatment of fish”; see pg. 6, lines 20-31).  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gausen (NO 20160516) in view of Glassford (USPN 7,537,200) in view of Vik (WO 2013/066191) in view of Shabi (USPN 4,116,164) and further in view of Kyrjebo (WO 2017/155414).
	Regarding claim 17, Gausin, Glassford, Vik and Shabi teach the process of claim 16.
	The combination of references does not teach wherein the oxygenated water is rotationally injected into the portion of the body of water, to encourage dispersion of the oxygenated water.  
	In a related field of endeavor, Kyrjebo teaches a fish farm and method for delousing a fish farm (see Entire Abstract) comprising the step of rotationally injecting oxygenated water into a portion of the body of water (“rotating flow in the net…causes a ring chamber-like flow that rotates and establishes an environment rich in oxygen”; see pg. 8, lines 10-20), to encourage dispersion of the oxygenated water (see Figs. 5 and 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Gausen by rotationally injecting oxygenated water as disclosed by Kyrjebo because said step provides the benefit of establishing an environment rich in oxygen that fish will benefit from (Kyrjebo, see pg. 8, lines 10-20). 
	Regarding claim 18, Gausen, Glassford, Vik, Shabi and Kyrjebo teach the teach process of claim 17, wherein the oxygenated water is rotationally injected from a centre of the cage into the portion of the body of water (Kyrjebo, see Fig. 6). 
	Regarding claim 19, Gausen, Glassford, Vik, Shabi and Kyrjebo teach the process of claim 18.
	While Kyrjebo further discloses another embodiment to rotationally inject the oxygenated water (see Fig. 5), the combination of references does not teach that the oxygenated water is rotationally injected from a circumference of the cage into the portion of the body of water (see drawing objection), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Gausen (as modified by Kyrjebo) by providing the step of rotationally injecting from a circumference of the cage because it is obvious to rearrange parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Regarding claim 20, Gausin, Glassford, Vik, Shabi and Kyrjebo teach the process of claim 19, wherein the movement of water is restricted by a tarp or skirt (Gausen, “skirt 17”, see pg. 5 and Fig. 4D) enclosing the part of the cage (Gausen, cage 12, see Fig. 4D).  
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the closest prior art references of record are Gausen, Glassford and Boothe.
	While Boothe teaches ceasing the injecting when the dissolved oxygen level immediately outside the portion of water rises above the predetermined level (“if water is supersaturated with dissolved gases, the degasser 114 may substantially relieve the supersaturated condition”, see ¶26). 
	The combination of references does not teach further comprising ceasing the restricting when the dissolved oxygen level immediately outside the portion of water rises above the predetermined level. Additionally, it would not have been obvious to one of ordinary skill in the art to modify the restricting step in the process of Gausen (as modified by Glassford and Boothe) by ceasing restricting when the dissolved oxygen level immediately outside the portion of water rises above the predetermined level because there is no known benefit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778